IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES

V. MAG. NO.

EUDY GUARENO-ABREU

ee * * * ¥

sok RH
ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

In accordance with Fed. R. Crim. P. 43(b)(2) and Standing Order 2020-06, this Court finds:
kL That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and
That the proceeding(s) to be held today cannot be further delayed without serious harm
to the interests of justice, for the following specific reasons:

1. COVID pandemic, 2. Inability to conduct in-person hearing for indefinite period, and
3, Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:

Video Teleconferencing

LI Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
[| The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

 

if |
a if _
Date: 4/28/21 { M vs Oe

‘Honorable Anthony R. Mautone
United States Magistrate Judge
